Exhibit 99.2 THOMSON REUTERS CORPORATION CONSOLIDATED INCOME STATEMENT (unaudited) Three months ended June 30, Six months ended June 30, (millions of U.S. dollars, except per share amounts) Notes Revenues Operating expenses 8 ) Depreciation ) Amortization of computer software ) Amortization of other intangible assets ) Impairment of assets held for sale 10 - ) - ) Operating profit Finance costs, net: Net interest expense 11 ) Other finance costs 11 ) Income before tax and equity method investees Share of post tax earnings in equity method investees - 1 1 1 Tax expense 12 ) (1 ) ) ) Earnings from continuing operations Earnings (loss) from discontinued operations, net of tax 13 2 (6 ) 6 (4 ) Net earnings Earnings attributable to: Common and ordinary shareholders Non-controlling interests 21 10 4 13 6 Earnings per share attributable to common and ordinary shareholders: 14 Basic earnings per share: From continuing operations From discontinued operations - ) ) Basic earnings per share Diluted earnings per share: From continuing operations From discontinued operations - ) - ) Diluted earnings per share The related notes form an integral part of these consolidated financial statements. 33 THOMSON REUTERS CORPORATION CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (unaudited) Three months ended June 30, Six months ended June 30, (millions of U.S. dollars) Notes Net earnings Other comprehensive income (loss): Unrecognized net (loss) gain on cash flow hedges ) 49 ) (3 ) Foreign currency translation adjustments to equity ) ) Foreign currency translation adjustments to earnings (6 ) - ) - Actuarial losses on defined benefit pension plans, net of tax(1) Other comprehensive income (loss) ) ) Total comprehensive income (loss) ) 3 Comprehensive income (loss) for the period attributable to: Common and ordinary shareholders ) (3 ) Non-controlling interests 21 10 4 13 6 The related tax amounts were ($22) and ($107) for the three months ended June 30, 2009 and 2008, respectively, and ($5) and ($114) for the six months ended June 30, 2009 and 2008, respectively. The related notes form an integral part of these consolidated financial statements. 34 THOMSON REUTERS CORPORATION CONSOLIDATED STATEMENT OF FINANCIAL POSITION (unaudited) (millions of U.S. dollars) Notes June 30, 2009 December 31, 2008 ASSETS Cash and cash equivalents Trade and other receivables Other financial assets 19 Prepaid expenses and other current assets 15 Current assets Computer hardware and other property, net Computer software, net Other identifiable intangible assets, net Goodwill Other financial assets 19 Other non-current assets 16 Deferred tax 95 Total assets LIABILITIES AND EQUITY Liabilities Current indebtedness 19 Payables, accruals and provisions 17 Deferred revenue Other financial liabilities 19 34 60 Current liabilities Long-term indebtedness 19 Provisions and other non-current liabilities 18 Other financial liabilities 19 Deferred tax Total liabilities Equity Capital Retained earnings Accumulated other comprehensive loss ) ) Total shareholders’ equity Non-controlling interests 21 70 72 Total equity Total liabilities and equity Contingencies (note 20) The related notes form an integral part of these consolidated financial statements. 35 THOMSON REUTERS CORPORATION CONSOLIDATED STATEMENT OF CASH FLOW (unaudited) Three months ended June 30, Six months ended June 30, (millions of U.S. dollars) Notes Cash provided by (used in): OPERATING ACTIVITIES Net earnings Add back (deduct) items not involving cash: Depreciation Amortization of computer software Amortization of other intangible assets Impairment of assets held for sale 10 - 89 - 89 Deferred tax ) Other 45 Changes in working capital and other items 24 ) Operating cash flows from continuing operations Operating cash flows from discontinued operations 13 - (7 ) - ) Net cash provided by operating activities INVESTING ACTIVITIES Acquisitions, less cash acquired 6 ) Proceeds from other disposals 3 - 3 Capital expenditures, less proceeds from disposals ) Other investing activities - (4 ) (1 ) (7 ) Investing cash flows from continuing operations ) Investing cash flows from discontinued operations 13 - - 22 ) Net cash used in investing activities ) FINANCING ACTIVITIES Proceeds from debt 19 - Repayments of debt 19 ) Net borrowings (repayments) under short-term loan facilities 2 ) (8 ) ) Share repurchases 22 - ) - ) Dividends paid on preference shares - (1 ) (1 ) (3 ) Dividends paid on common and ordinary shares 23 ) Dividend payable assumed from Reuters Group PLC 23 - ) - ) Other financing activities (3 ) (5 ) Net cash (used in) provided by financing activities ) ) ) Translation adjustments 21 ) 12 1 Increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period Supplemental cash flow information is provided in note 24 Interest paid ) Interest received 4 46 7 Income taxes refunded (paid) 9 ) ) ) Amounts paid and received for interest were reflected as operating cash flows in the consolidated statement of cash flows. Amounts refunded (paid) for income taxes were reflected as either operating cash flows or investing cash flows in the consolidated statement of cash flow depending upon the nature of the underlying transaction. The related notes form an integral part of these consolidated financial statements. 36 THOMSON REUTERS CORPORATION CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (unaudited) (millions of U.S. dollars) Stated share capital(1) Contributed surplus Total capital Retained earnings Unrecognized gain (loss) on cash flow hedges Foreign currency translation adjustments Total accumulated other comprehensive (loss) income (“AOCI”) Non- controlling interests Total Balance, December 31, 2008 21 ) 72 Comprehensive income (loss)(2) - - - ) 13 Distributions to non-controlling interest - ) Dividends declared on preference shares - Dividends declared on common and ordinary shares - Shares issued under Dividend Reinvestment Plan (“DRIP”) 8 - 8 - 8 Effect of stock compensation plans 43 14 57 - 57 Balance, June 30, 2009 ) ) 70 (millions of U.S. dollars) Stated share capital(1) Contributed surplus Total capital Retained earnings Unrecognized gain (loss) on cash flow hedges Foreign currency translation adjustments AOCI Non- controlling interests Total Balance, January 1, 2008 1 - 1 - Comprehensive income (loss)(3) - - - 79 (3 ) ) 6 3 Sale of interest in consolidated subsidiary, net of tax - - - 47 - - - 64 Distributions to non-controlling interest, net of tax adjustments - 3 3 Issuance of Thomson Reuters PLC shares 96 - Dividends declared on preference shares - Dividends declared on common and ordinary shares - Shares issued under DRIP - Repurchases of shares (8 ) ) - Effect of stock compensation plans 24 - Balance, June 30, 2008 (2 ) ) 73 Includes common, ordinary and preference share capital. The amount included in retained earnings for the six months ended June 30, 2009 includes actuarial losses of $14, net of tax. The amount included in retained earnings for the six months ended June 30, 2008 includes actuarial losses of $264, net of tax. The related notes form an integral part of these consolidated financial statements. 37 THOMSON REUTERS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) (unless otherwise stated, all amounts are in millions of U.S. dollars) Note 1: Summary of business and significant accounting policies General business description Thomson Reuters operates under a dual listed company (“DLC”) structure with shareholders in two listed entities, Thomson Reuters Corporation and Thomson Reuters PLC (collectively, “Thomson Reuters”). Thomson Reuters Corporation (also referred to as the “Company”) is an Ontario, Canada corporation, and Thomson Reuters PLC is a public limited company registered in England and Wales. These companies operate as a unified group pursuant to contractual arrangements as well as provisions in their organizational documents. Under the DLC structure, shareholders of Thomson Reuters Corporation and Thomson Reuters PLC both have a stake in Thomson Reuters, with cash dividend, capital distribution and voting rights that are comparable to the rights they would have if they were holding shares in one company carrying on the Thomson Reuters business. Thomson Reuters Corporation and Thomson Reuters PLC are separate publicly listed companies. Thomson Reuters Corporation common shares are listed on the Toronto Stock Exchange (“TSX”) and the New York Stock Exchange (“NYSE”) and its Series II preference shares are listed on the TSX. Thomson Reuters PLC ordinary shares are admitted to the official list of the UK Listing Authority and to trading on the London Stock Exchange’s main market for listed securities.
